      Case 1:20-cv-01054-KWR-KRS Document 17 Filed 04/27/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


JANICE G. MARTINEZ,

                Plaintiff,

vs.                                                              No. 1:20-cv-01054-KWR-KRS

SOCIAL SECURITY ADMINISTRATION,
Andrew M. Saul, Commissioner of Social Security Administration,

                Defendant.


                 ORDER OF REFERENCE RELATING TO BANKRUPTCY
               APPEALS, SOCIAL SECURITY APPEALS, PRISONER CASES,
                 AND IMMIGRATION HABEAS CORPUS PROCEEDINGS

       Pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B), (b) (3) and Virginia Beach Federal

Savings & Loan Association v. Wood, 901 F.2d 849 (10th Cir. 1990), this case is referred to

MAGISTRATE JUDGE KEVIN R. SWEAZEA to conduct hearings, if warranted, including

evidentiary hearings, and to perform any legal analysis required to recommend to the Court an

ultimate disposition of the case.    The Magistrate Judge shall submit an analysis, including

findings of fact, if necessary, and recommended disposition, to the District Judge assigned to the

case, with copies provided to the parties. The parties shall be given the opportunity to object to

the proposed findings, analysis and disposition as described in 28 U.S.C. § 636(b)(1).

Objections shall be filed within fourteen (14) days of the date of entry of the proposed

disposition.

       IT IS SO ORDERED.



                                                 _____________________________________
                                                 KEA W. RIGGS
                                                 UNITED STATES DISTRICT JUDGE
